229 S.W.3d 174 (2007)
STATE of Missouri, Respondent,
v.
Benjamin A. TERRY, Appellant.
No. WD 66682.
Missouri Court of Appeals, Western District.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied June 26, 2007.
Application for Transfer Denied August 21, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Elizabeth Unger Carlyle, Columbus, MS, for Appellant.
Before HOWARD, C.J., and ULRICH and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 26, 2007.

Order
PER CURIAM.
After deliberation, a jury convicted Benjamin Terry of one count of first-degree murder. Terry now appeals, alleging six points of error. In the first point, he argues the jury lacked sufficient evidence *175 to convict; in the next five points, he makes various other charges of unpreserved error under Rule 30.20.
Affirmed. Rule 30.25(b).